Citation Nr: 0732346	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran was scheduled for a Board Central Office hearing 
in June 2005, for which he failed to appear.  

In November 2006, the Board, in pertinent part, remanded the 
issue of service connection for a right knee disability for 
additional development.

In a statement received in December 2006, the veteran appears 
to request reopening of his prior denial of entitlement to 
service connection for Gilbert's Disease.  This matter is 
REFERRED back to the RO for appropriate action.


FINDING OF FACT

The veteran does not have a right knee disability that is 
related to active service.


CONCLUSION OF LAW

The veteran does not have a right knee disability that was 
incurred in or aggravated by active service and arthritis may 
not be presumed to be of service onset.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated in May 2002 and November 2006 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The aforementioned letters told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

The Board notes that the veteran was also provided with 
notice of how VA determines disability ratings and effective 
dates compliant with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) in the notice letter dated in November 2006.  
The veteran was also provided with a subsequent adjudication 
in June 2007.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  VA attempted to obtain private treatment records 
from the Sports Rehabilitation and Physical Therapy Center 
and was notified in June 2004 that all records are purged 
after 10 years, thus the veteran's records were not 
available.  Similarly, no treatment records were available 
from the Humana Insurance Company.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The veteran was afforded a VA medical examination in March 
2007 to obtain an opinion as to whether his right knee 
disability can be directly attributed to service.  Further 
examination or opinion is not needed on the right knee claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran alleges that his current right knee disability is 
the result of a disease or injury in service.  Specifically, 
the veteran has stated that he believes his right knee 
disability is due to his military occupational specialty 
(MOS) as an aircraft maintenance specialist, which required 
him to crawl on his knees to inspect aircraft on a daily 
basis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, service connection may be presumed for certain 
chronic diseases, including arthritis, that are manifested to 
a compensable degree within one year after separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

There is some question as to whether or not the veteran 
suffered from injuries to his right knee prior to entering 
service.  Service medical records dated in September 1975 
noted that the veteran reported two motor vehicle accidents 
(MVA) in 1969 and in 1970, prior to his entry into service.  
The Board notes that every veteran shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disease or injury 
existed before acceptance and enrollment, and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002). 

In a precedent opinion, VA's General Counsel held, in part, 
that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 
1111 to the extent that it states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  The General Counsel indicated that in order to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, the VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
The General Counsel indicated that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Accordingly, the 
General Counsel held that section 3.304(b) is therefore 
invalid and should not be followed.  See VAOPGCPREC 3-2003.  
The Board also notes that the United States Court of Appeals 
for the Federal Circuit reached the same conclusion in 2004, 
by holding that "the government must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness for wartime service under section 1111."  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The 
Court went further to hold that "if the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim is one for service connection" rather than 
for service-connected aggravation.  Id. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

The Board finds that the veteran did not have a pre-existing 
injury to his right knee.  The service entrance examination 
conducted in January 1972 noted that the veteran's lower 
extremities were normal and the veteran was qualified for 
enlistment.  See Standard Form (SF) 88, January 12, 1972.  
Additionally, the veteran himself noted that he did not 
suffer from swollen or painful joints or from a "trick" or 
locked knee.  See SF 93, January 12, 1972.  Thus, the 
presumption of soundness is not rebutted, and the veteran's 
claim will be considered on a direct basis, as explained 
above.

Review of the remaining service medical records indicates 
that the veteran was seen with complaints of knee pain in May 
1972.  The examiner diagnosed the veteran with a tender 
superior patella.  There was no indication of which knee the 
examiner was referring to.  See service medical records, May 
19, 1972.  In January 1975, the veteran was seen with 
complaints of a hurt right knee following a basketball game.  
X-rays did not reveal any fractures of the right knee.  Later 
in January 1975, the veteran was again seen with complains of 
right knee pain.  The examiner noted that the veteran stated 
he had suffered from right knee pain on and off for several 
years, worse anteriorly and medially.  On extension, the 
veteran sometimes noticed a click deep in the knee, as well 
as anteriorly though there was no true locking.  The veteran 
was diagnosed with minimal chondromalacia, medial pain and 
click upon McMurray's testing, no ligament instability and no 
effusion.  The examiner noted a possible medial meniscus 
tear.  See service medical record, January 21, 1975.  Further 
orthopedic examination diagnosed the veteran with 
chondromalacia patella.  In February 1975, the veteran was 
again seen with complaints of right knee pain.  The veteran 
stated that he had never been treated for this condition 
prior to service.  He stated that pain had increased within 
the prior month and was aggravated by playing sports.

In September 1975, the veteran was evacuated by air due to 
problems with his right ankle and right knee.  According to 
the veteran, he was involved in two MVAs in 1969 and 1970, 
and at that time, had pain in his right knee related to his 
kneecap and occasional giving-way.  He had recently seen a 
physician at Korat due to pain in the right knee after 
playing sports.  However, the veteran considered this a minor 
problem.  He had no locking, no giving-way and was totally 
relieved by a program of quadriceps building.  He stated that 
his right knee popped and snapped during deep knee bending 
exercises but he had no pain with that maneuver.  The veteran 
felt that he had no knee problems.  See service medical 
records, September 5, 1975.

Upon physical examination, the right knee was found to have 
full range of motion with normal ligamentous instability, a 
negative McMurray's test and a negative Apley test.  There 
was minimal patellofemoral crepitance during the last 15 
degrees of extension.  There was no patellar subluxation and 
x-rays were normal.  The veteran was diagnosed with 
asymptomatic chondromalacia, right patella.  Id.

Upon discharge, the veteran was diagnosed with normal lower 
extremities.  The examiner noted "no deformity, weakness or 
limitation to range of motion of the right knee."  See SF 
88, August 14, 1975.  The veteran himself noted that he 
suffered from swollen or painful joints; arthritis, 
rheumatism or bursitis; and "trick" or locked knee.  See SF 
93, August 14, 1975.  In the notes portion of the SF 93, the 
examiner stated that the swollen and painful joints and trick 
knee referred to injury to the right knee in auto accidents 
in 1969 and 1970 with a history of occasionally giving way.  
The veteran had pain following playing sports, but he 
considered this a minor problem.  The summary of defects and 
diagnoses included asymptomatic chondromalacia, right 
patella.  Id.  Again, the Board notes that there was no 
evidence of any right knee disability prior to entry into 
service, and the veteran himself stated that he did not 
suffer from right knee disabilities upon entry into service.  
See SF 93, January 12, 1972.  However, the Board does concede 
that the veteran was treated for right knee disabilities 
during service.  See Hickson, supra.

In support of his claim, the veteran has submitted both VA 
and private medical treatment records.  VA treatment records 
dated in September 2000 indicate that the veteran was seen 
with complaints of right knee pain that had slowly progressed 
over the past several years.  The veteran cited no specific 
trauma or injury, but related his knee pain to being an 
aircraft mechanic in service and crawling on cement floors.  
In Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court 
stated that the Board may discount medical opinions that 
amount to general conclusions based on history furnished by 
the veteran and that are unsupported by the clinical 
evidence.  Regarding this treatment record, the examiner is 
clearly repeating the veteran's hypothesis as to why he 
experienced right knee pain.  At no time did the examiner 
provide a medical nexus between the veteran's current right 
knee disabilities and service.

The remaining VA treatment records, dated from 2001 through 
2007 continue to diagnose the veteran with degenerative 
changes of the menisci, chondromalacia of the right patella 
and a possible meniscus tear of the posterior horn of the 
lateral meniscus.  Thus, the Board concedes that the veteran 
suffers from current right knee disability.  See Hickson, 
supra.

The veteran also informed VA that he had been treated for 
right knee pain at the Sports Rehabilitation and Physical 
Therapy Center and by the Humana Insurance Company.  As 
discussed in the VCAA portion of this decision, these records 
were not available to review in conjunction with the 
veteran's claim.  The veteran also submitted private medical 
records from the Dicksen Dively Orthopedic Clinic, dated in 
1997, however these records did not pertain to any right knee 
disability.

The only remaining evidence in support of the veteran's claim 
is his own personal testimony that his right knee 
disabilities are due to service.  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss in-
service injury.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that  competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence). 

The remaining question goes to whether a medical nexus exists 
between the veteran's right knee injuries in service and his 
current disabilities.  In March 2007, the veteran 
participated in a VA orthopedic examination.  The examiner 
thoroughly reviewed the veteran's claims folder in 
conjunction with the examination.  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The 
examiner fully supported his conclusion in discussing all the 
relevant evidence of record.  The examiner diagnosed the 
veteran with degenerative arthritis and probably lateral 
meniscus tear of the right knee.  The examiner further stated 
"I do not have good evidence by the history that I was able 
to obtain of when an injury occurred that may have resulted 
in a meniscus tear.  This was not diagnosed while he was in 
service.  Degenerative arthritis is one of an aging process 
over time.  There is not significant evidence to suggest that 
present right knee status was directly caused by or 
aggravated by activities when he was in service."  See VA 
examination report, March 2, 2007.

Thus, the only credible medical opinion regarding medical 
nexus is negative.  The Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 2007 VA 
examination report provided reasons and bases for the 
negative opinion contained therein.  No alternate medical 
nexus theory was advanced.  As such, the veteran's claim must 
fail.  See Hickson, supra.

The Board also notes that the veteran was discharged from 
service in 1975.  The first record of medical treatment for a 
right knee disability was in 2000, approximately 25 years 
after he was discharged and long after the one year 
presumptive period for arthritis.  The Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing right 
knee disability complaints, symptoms, or findings for 
approximately 25 years between the period of active duty and 
the medical reports dated in 2000 is itself evidence which 
tends to show that right knee disabilities, including 
arthritis, did not have their onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
right knee disabilities are related to service.  There is not 
an approximate balance of evidence.  

ORDER

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


